Case: 4:19-cv-03106-NCC Doc. #: 13 Filed: 08/24/20 Page: 1 of 2 PageID #: 288



                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 KIERSTAN LOVETT,                                 )
                                                  )
            Plaintiff,                            )
                                                  )
       v.                                         )          Case No. 4:19-CV-3106-NCC
                                                  )
 MERCY REHAB HOSPITAL ST. LOUIS,                  )
 et al.,                                          )
                                                  )
            Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff initiated this case on

November 15, 2019 and filed a motion for leave to proceed in forma pauperis. The Court granted

the motion and reviewed the complaint pursuant to 28 U.S. C. § 1915(e)(2), and determined that it

failed to state a claim upon which relief may be granted against the defendants. On July 23, 2020,

the Court entered an Order directing plaintiff to file an amended complaint to cure the defects.

(ECF No. 11 ). In the Order, the Court clearly explained why the complaint was subject to

dismissal, gave plaintiff clear instructions about how to prepare the amended complaint, and

cautioned her that failure to timely comply with the Order would result in the dismissal of her case.

       Plaintiffs response was due to the Court on August 13, 2020. To date, however, she has

neither complied with the Court's Order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned her that the instant case would be

dismissed if she failed to timely comply, and gave her additional time to comply. Therefore, this

action will be dismissed without prejudice due to plaintiffs failure to comply with this Court's

July 23, 2020 Order and her failure to prosecute her case. See Fed. R. Civ. P. 41(b); see also

Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an
 Case: 4:19-cv-03106-NCC Doc. #: 13 Filed: 08/24/20 Page: 2 of 2 PageID #: 289



action for the plaintiff's failure to comply with any court order); Dudley v. Miles, 597 F. App'x

392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice where pro se plaintiff

failed to file an amended complaint despite being cautioned that dismissal could result from failure

to do so).

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

        Dated this   ~$day of August, 2020.
                                                   ~k~
                                                  ~TE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
